DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that a POSA would expect the tetrabenazine to cancel out the effect of the BUP and as such a POSA would not administer both to a subject.
	The examiner notes that Stamler teaches coadministration to a subject that is concurrently receiving a CYP2D6 inhibitor, including BUP of only 3 agents.  As such, the combination claimed is recognized as being co-administered to a subject.  Further, the dosages taught for tetrabenazine and bupropion overlap those claimed.  Stamler indicates proceeding with caution when co-administering the same.  However, this merely means to use a lower dosage of tetrabenazine that includes the claimed dosage.  This is not a teaching away, but merely a teaching to use the claimed dosage and a factor that would lead a POSA to optimize a dosage of a known result-effective variable through nothing more than routine experimentation should optimization be necessary.  More specifically, Stamler teaches using a lower dosage of less than 36 mg, which is consistent with the claimed dosage of up to about 30 mg.  As such, the § 103 rejection is maintained.
	As requested, the double patenting rejection is held in abeyance and is maintained.
	
Status of the Claims
	Claims 1-19 are pending and examined.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al., (US2016/0287574) (now abandoned), in view of DeWitt (US2017/0369420).
	Stamler teaches the only FDA approved treated of chorea associated with HD is tetrabenazine. See par. 6.  Further, the subject population to be treated includes depression, anxiety, akathisia, restlessness, tardive dyskinesia, dysphagia, agitation, irritability, and other symptoms. See par. 43, 80, and 81, e.g.  Many of these symptoms are associated with Alzheimer’s disease.  The treatment of symptoms of Alzheimer’s disease is considered treating AD.  Stamler also provides for a method of transitioning a subject to a total daily amount of tetrabenazine for control of abnormal involuntary movement by starting an initial dose of deuterium substituted tetrabenazine. See par. 84.  The method can also be used to transition a subject from tetrabenazine to a deuterated form. See par. 91.  Further, deutetrabenazine can be administered at a concentration of about 48 mg for a subject concurrently receiving a CYP2D6 inhibitor, such as BUP.  The CYP2D6 inhibitor can be bupropion selected from a list of only 3 agents. See par.’s 71, 143, and prior art claim 121.  Compositions are suitable for oral, parenteral, and other forms of administration. See par. 543.  During a maintenance period of dosing (47 weeks), subjects were evaluated at weeks 8, 15, 28, 41, and 54. See par. 853.  Further, the combination can include only a single enantiomer, e.g. See par. 451.  Such enantiomer can include about 90% or more of said enantiomer. See par. 451.  Once administered the known metabolites of tetrabenazine include α-dihydrotetrabenazine and β-dihydrotetrabenazine. See par. 472.  Stamler cites an article that indicates how to alter and adjust AUC and Cmax relative to the non-deuterated form of the drug. See par. 506.  The use of a deuterated form of API has slowed the metabolism of tetrabenazine and attenuated interpatient variability. See par. 506.  Thus, while advantageous, Stamler does not teach away from the use of a non-deuterated form of tetrabenazine.  Movement disorders are known to cause physical pain in subjects. See par. 3 and 647, e.g.  Doses can be administered once or twice daily, e.g. See prior art claim 15.  Concentrations of deutetetrabenazine include an initial amount of about 6 mg to about 78 mg daily. See prior art claim 90 and par. 111.  The compositions can be made for sustained, delayed, prolonged, or any form of modified release. See par. 542.
	 DeWitt teaches using deuterium enriched compounds to treat neurological disorders, including irritability, movement disorders, and others with enantiopure bupropion. See abstract.  Such subjects can have Alzheimer’s disease, tardive dyskinesia, and others. See par. 24 and 72, e.g.  DeWitt shows in examples that certain advantages can exist with the use of each enantiopure form.  For example, hypoactivity was noticed with d-R bupropion, but not noticed unless very high doses of d-S bupropion was administering.  Conversely, hyperactivity was present only in d-S BUP administered mice. See par. 183.  Further, d-S BUP was 5 times more potent at inhibiting α4β2 receptor and 1.5 times less potent at inhibiting α7. See par. 179.  Table 6, shown below, provides more examples of the differential effects of enantiopure bupropion.

    PNG
    media_image1.png
    152
    323
    media_image1.png
    Greyscale

Catatonia and hypoactivity occur more frequently with d-R than d-S, while hyperactivity, convulsions, and ataxia occur more with d-S than d-R.  Dosages can range from 50 mg to 300 mg. See prior art claim 58.  Dosages can be administered orally or parenterally, e.g. See par. 109.  They can be administered daily in multiple doses or a single dose continuously for weeks. See par. 108.   DeWitt teaches treatment of treatment-resistant depression. See par. 23.  
	With regard to the concentrations claimed (including weight ratios of components), including AUC, Cmax, and other parameters of metabolites of an administered agent, the examiner believes that these parameters are a product of the dosage administered to a subject.  The prior art teaches administration of the same agents to the same subject populations with similar and/or overlapping concentrations.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is Applicant’s burden to show why these concentrations are critical or unexpectedly superior in view of, and in comparison, to, those concentrations that would result from administration the dosages taught by the cited prior art.  Alternatively, if those concentrations are not unexpectedly superior, Applicant should explain why the optimization of concentrations of known result-effective variables would require more than routine experimentation.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Stamler and DeWitt to arrive at the claimed invention.  One would have been motivated to combined Stamler and DeWitt because they each teach methods of treating the claimed subject populations with deuterium labeled forms of BUP and tetrabenazine.  Further, the use of BUP with an enantiomeric excess would be obvious in view of the known benefits of each and Stamler teaches uses the same.  Further, Stamler cites an article that indicates how to alter and adjust AUC and Cmax relative to the non-deuterated form of the drug.  As explained above, while the claimed Cmax and AUC parameters, e.g., are not explicitly taught by the prior art, these parameters are a function of the concentrations administered to the claimed subject populations, which appear to be nothing more than routinely optimizable parameters.  As such, there is a reasonable and predictable expectation of success in administration a d-tetrabenazine with bupropion to treat the claimed subject populations at a claimed or routinely optimizable dosage.
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/496,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘460 application are directed towards a dose form comprising the same API, at an overlapping dosage, including an enantiomeric excess of S-BUP of 97% (see claims 14 and 15), and in addition, a claim is directed towards a molar ratio of components of 0.1 to 0.3 as well as d-modified and not d-modified components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628